DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 1, 4, 6, 7, 8, 13-16 are objected to because of the following informalities:  
Claim 1, line 1 change “The method” to “A method”.
Claim 1, lines 3 and 6, change “Applying” to “applying”.
Claim 1, line 14, change “Inserting” to “inserting”.
Claim 1, lines 17 and 18, change “A” to “a”.
Claim 1, line 22, change “A cutting edge” to “a cutting edge”.
Claim 1, line 25 change “Whereby”’ to “whereby”.
Claim 4, line 1, change “the step of applying a force” to “the step of applying force. 
Claim 6, lines 1-2, change “the step of applying a force to a piercing instrument” to “the step of applying force to said piercing instrument”. 
Claim 7, line 1, change “inserting a dental implant” to “inserting the dental implant”.
Claim 8, line 1, change “The method” to “A method”. 
Claim 8, lines 3 and 6, change “Applying” to “applying”.
Claim 8, line 10, change “an elongated pick carried said handle” to “an elongated pick carried by said handle”.
Claim 8, line 15 change “Inserting” to “inserting”. 
Claim 13, line 1, change “the step of applying a force” to “the step of applying force. 
Claim 14, line 1, change “inserting a dental implant” to “inserting the dental implant”.
Claim 15, line 2, change “Inserting” to “inserting”.
Claim 15, lines 5 and 10, change “A” to “a”.
Claim 15, line 20, change “Whereby” to “whereby”
Claim 16, line 2, change “Applying” to “applying”.
Claim 16, line 11 delete “.” at the end of the line. 
Claim 16, line 12, change “Inserting” to “inserting”.
Claim 16, lines 15 and 20, change “A” to “a”. 
Claim 16, line 23, change “whereby” to “whereby”.
Claim 16, line 27, change “Inserting” to “inserting”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 7 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 18 recites “A distal end including a radiused surface”, it is unclear if this is the same distal end which is disclosed in line 14, or a secondary distal end. For the purpose of examination, a distal end of line 18 is interpreted as the same distal end previously recited. 
Claim 1 recites the limitation "said first cutting edge" in lines 22-23.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, this limitation is interpreted as the cutting edge defined by said first side and said top side. 
Claims 2-7 are rejected based on claim dependency on claim 1. 
Claim 16, line 15 recites “A distal end having a radiused surface”, it is unclear if this is the same distal end which is disclosed in line 12, or a secondary distal end. For the purpose of examination, a distal end of line 15 is interpreted as the same distal end previously recited. 
Claims 17-20 are rejected based on claim dependency on claim 16
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oguchi (US 2011/0218561) in view of Mann et al (US 4,626,212) and Flanagan (US 2003/0143513).
In regard to claim 1, Oguchi discloses a method of surgically placing a dental implant (see abstract) comprising the steps of: 
applying a force to a piercing instrument (long neck round bar 21) to direct said piercing instrument apically toward a desired portion of a bone so as to create an opening in the bone (par 35 discloses the use of a long neck round to create an apical pin hole 11 with a small diameter, as seen in figures 1a-b), 
applying a force to a first cutting instrument (cutting tool of par 36) to direct said first cutting instrument toward said opening to incise the bone surrounding said opening in at least one direction (par 36 discloses a thin slit being formed by a cutting tool in the cortical bone around the insertion spot, that the slit is formed in a mesio-distal direction around pinhole 11, as seen in figure 2), 
 inserting a distal end  (needle portion 31) of a second cutting instrument (tool 30) into said opening and rotating said distal end of said second cutting instrument (par 44 discloses manually rotating the needle portion 31 into the bone to create the cavity 14, see figure 4 a-b), wherein said second cutting instrument  (30) comprises: 
a proximal end forming a handle (main body part 32, which is handheld as disclosed in par 47); 
the distal end (31) having a radiused surface (see figure 10) that is adapted to engage the surface of the bone surrounding said opening (par 47 discloses the tool 30 having the thin needle portion 31 engaging the cortical and cancellous bone, also see figures 4 and 11),

and inserting a dental implant (40) into said opening (14, see figure 12).
Oguchi fails to explicitly disclose the opening created by the piercing instrument having a diameter between 1-3 mm, but does disclose the general conditions of the claimed invention.  Oguchi discloses a desired tools for creating a cavity having a diameter being between 0.3 mm and 5.2 mm (par 16), the use of a dental implant with a maximum diameter between 3-7 mm (par 34) and the opening being selected to facilitate the performance of the procedural steps that follow to open a cavity for a dental implant (par 35). As such, it would be an obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the opening created by the piercing instrument have a diameter between 1-3 mm which falls within the range of diameters set forth in Oguchi, if so desired, to enable the placement of the dental implant once the procedural steps are completed. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Oguchi fails to disclose said first cutting instrument comprises: a handle; a pick carried by said handle and a blade stabilizing channel disposed in at least a portion of the length of said pick, wherein said blade stabilizing channel is adapted to receive a cutting blade such that said cutting blade extends along at least a portion of said pick; and the second cutting instrument  having a cutting blade disposed opposite of said radiused surface, said cutting blade having a 
However, Mann teaches a dental instrument (10) comprising a handle (handle as seen in figure 2, which has knurling 53); a pick (point 105) carried by said handle (see figures 2 and 5); and, a blade stabilizing channel disposed in at least a portion of the length of said pick (figures 4 and 5 shows the channel which holds the blade, where the edge 115 is adjacent to the bottom of the blade, and outer walls 101 and 102 provide support to the flat surfaces of the blade creating a channel), wherein said blade stabilizing channel is adapted to receive a cutting blade such that said cutting blade extends along at least a portion of said pick (see figure 5, the blade 110 being located within the defined channel) in a cutting instrument (col 5, lines 20-24 disclose the cutting edge of the instrument) for the purpose of providing a secure cutting edge which is supported in any movement of the instrument (col 5, lines 35-40).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the cutting instrument of Oguchi to be disclose said first cutting instrument comprises: a handle; a pick carried by said handle; and a blade stabilizing channel disposed in at least a portion of the length of said pick, wherein said blade stabilizing channel is adapted to receive a cutting blade such that said cutting blade extends 
Additionally, Flanagan teaches a distal end (see figures 1-5) including a radiused surface (ridge component 12 having adjacent section 24, which is curved as seen in figure 4) that is adapted to engage the surface of the bone surrounding an opening (par 11 discloses the forward end of the instrument being constructed for bone penetration) and a cutting blade (blade component 10) disposed opposite of said radiused surface (see figures 3-4), said cutting blade (10) having a first side (rear lingual surface 14), a second side (front buccal surface 16) and a top interconnecting said first side and said second side (tip portion 20, see figures 1 and 3), wherein each of said first side (14) and said second side (16) extend away from said radiused surface (see figure 4), a cutting edge (sharp peripheral edge 18) defined by said first side (14) and said top (20), wherein said first cutting edge (18) is adapted to remove at least a portion of the bone surrounding said opening when said cutting blade engages the bone (par 28-29 discloses the distension and compression of the bone in a semicircular channel to ready the bone for acceptance of an implant, the distension and compression of the bone would require removal of bone from a situated position prior to the engagement of the tool), when said distal end (figures 1-5) is inserted into an opening (pilot slot S), a first section of the bone is engaged by said radiused surface (24) while a second section of the bone is simultaneously engaged by said cutting blade (10, see figures 6A-D and 7-8) in a dental bone cutting instrument (par 11 discloses the instrument being used to penetrate and widen the jaw bone) for the purpose of facilitating bone penetration and spreading bone tissue at an implantation site in preparation for a dental implant (par 11-13).

In regard to claim 3, Oguchi further discloses said force applied to said first cutting instrument is a hand force that is applied without the use of an instrument to create any of the force being applied to said first cutting instrument (par 37 discloses the use of the bone chisel 28 or 29 being used by finger to expand the slit 13).
In regard to claim 4, Oguchi further discloses the step of applying a force to said first cutting instrument to direct said first cutting instrument toward said opening further comprises the step of rocking the cutting blade of the first cutting instrument back and forth to incise the bone surrounding said opening in at least one direction (par 40-41 discloses the use of chisel 
In regard to claims 5-6, Oguchi/Mann/Flanagan discloses the claimed invention as set forth above in claim 1. As set forth above, Oguchi discloses a desired tools for creating a cavity having a diameter being between 0.3 mm and 5.2 mm (par 16), the use of a dental implant with a maximum diameter between 3-7 mm (par 34) and the opening being selected to facilitate the performance of the procedural steps that follow to open a cavity for a dental implant (par 35). As such, it would be an obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the opening created by the piercing instrument have the diameter of said opening is 1 millimeter and  to have the step of applying a force to a piercing instrument enlarge said opening so that it has a diameter of 2 millimeters which falls within the range of diameters set forth in Oguchi, if so desired, to enable the placement of the dental implant once the procedural steps are completed. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oguchi in view of Mann et al and Flanagan as applied to claim 1 above, and further in view of Ohguchi (US 2009/0069834, “Ohguchi ‘834”).
In regard to claim 2, Oguchi/Mann/Flanagan disclose the claimed invention as set forth above for claim 1, but fail to disclose said force applied to said piercing instrument is a hand force that is applied without the use of an instrument to create any of the force being applied to said piercing instrument.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the piercing instrument of Oguchi applied with hand force that is applied without the use of an instrument to create any of the force being applied to said piercing instrument as disclosed by Ohguchi ‘834 for the purpose of creating pre-hole formation for implants.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oguchi in view of Mann et al and Flanagan as applied to claim1 above, and further in view of Carchidi (US 4,976,617).
In regard to claim 7, Oguchi/Mann/Flanagan disclose the claimed invention as set forth above in claim 1. Oguchi discloses the step of placing the dental implant (40) within the cavity (par 49), but fails to disclose screwing the implant into the bone by using a hand operated driver.
However, Carchidi teaches the use of a hand operated driver (screw driver 50 col 3, lines 11-13 disclose the screw driver can be driven by one hand) to screw a dental implant into the bone (col 1, lines 5-8) for the purpose of providing a controlled and visible installation of a healing and fixation screws (col 1, lines 25-28).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Oguchi to have a hand operated driver screw the implant into the bone as disclosed by Carchidi for the purpose of providing a controlled and visible installation within the mouth of a patient. 
Claims 8, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Oguchi in view of Mann et al.
In regard to claim 8, Oguchi discloses a method of surgically placing a dental implant (see abstract) comprising the steps of: 
applying a force to a piercing instrument (long neck round bar 21) having a proximal end that includes a handle (see figure 1 a, where the cutoff end of long neck round bar 21 is a handle) and a distal end that includes tapered tip (long neck round bar 21, which has an end adjacent to the bone 3, which is tapered as seen in figure 1 a) so as to cause the tapered tip to create an opening in a bone at a desired location (par 35 discloses the use of a long neck round to create an apical pin hole 11 with a small diameter, as seen in figures 1a-b); 
applying a force to a first cutting instrument (cutting tool of par 36) to direct said cutting instrument toward said opening to incise the bone surrounding said opening (par 36 discloses a thin slit being formed by a cutting tool in the cortical bone around the insertion spot, that the slit is formed in a mesio-distal direction around pinhole 11, as seen in figure 2), and inserting a dental implant (40) into said opening (14, see figure 12).
Oguchi fails to disclose said first cutting instrument comprises: a handle, an elongated pick carried said handle, and a blade stabilizing channel extending through at least a portion of the length of said pick, wherein said blade stabilizing channel is adapted to receive a cutting blade such that said cutting blade extends along at least a portion of said pick. 
However, Mann teaches a dental instrument (10) comprising a handle (handle as seen in figure 2, which has knurling 53); an elongated pick (point 105) carried by said handle (see figures 2 and 5); and, a blade stabilizing channel extending through at least a portion of the length of said pick (figures 4 and 5 shows the channel which holds the blade, where the edge 115 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the cutting instrument of Oguchi to be a handle, an elongated pick carried said handle, and a blade stabilizing channel extending through at least a portion of the length of said pick, wherein said blade stabilizing channel is adapted to receive a cutting blade such that said cutting blade extends along at least a portion of said pick as disclosed by Mann for the purpose of providing a secure cutting edge which is supported in any movement of the instrument.
In regard to claim 10, Oguchi further discloses said force applied to said first cutting instrument is a hand force that is applied without the use of an instrument to create any of the force being applied to said first cutting instrument (par 37 discloses the use of the bone chisel 28 or 29 being used by finger to expand the slit 13) and the step of applying a force to said first cutting instrument to direct said first cutting instrument toward said opening further comprises the step of rocking the cutting blade of the first cutting instrument back and forth to incise the bone surrounding said opening in at least one direction (par 40-41 discloses the use of chisel 28 as moving in the mesio-distal direction in a back and forth movement enabling movement of the bone).
In re Aller, 105 USPQ 233.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oguchi in view of Mann et al as applied to claim 8 above, and further in view of Ohguchi ‘834.
In regard to claim 9, Oguchi/Mann disclose the claimed invention as set forth above in claim 8, but fail to disclose said force applied to said piercing instrument is a hand force that is applied without the use of an instrument to create any of the force being applied to said piercing instrument and said hand force causing said piercing instrument to rotate.
However, Ohguchi ‘834 teaches a piercing instrument (auxiliary tool 10) that is hand forced implants and applied without the use of an instrument to create any of the force being applied to said piercing instrument (par 32) and said hand force causing said piercing instrument to rotate (par 45) for the purpose of creating pre-hole formation for implants (par 32).
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Oguchi in view of Mann et al as applied to claim 8 above, and further in view of Jenkinson (US 6,485,495).
In regard to claim 11, Oguchi/Mann disclose the claimed invention as set forth above in claim 8. As set forth above, Mann teaches the structure of the first cutting instrument, and also further discloses a blade carrier (see figures 4 and 5, which shows the outer walls 102 and 1010 holding the blade 110) having a proximal end that is carried by said handle and a distal end that carries said pick (see figures 2 and 5, which discloses the proximal end of the walls 102/103 being carried by the handle 53 and the distal end having the tip 105) wherein said blade stabilizing channel is defined by a base (adjacent to blade edge 115), a first side wall (interior wall of 102) and a second side wall (interior of wall 101), wherein a clamping plate (101 or 102) at least a portion of said first side wall of said blade stabilizing channel and said clamping plate is adapted to clamp said cutting blade between said clamping plate and said second side wall of said blade stabilizing channel when said clamping plate is in said engaged position (see figures 4-5), it being obvious to include these features for the reasons set forth above. 
Oguchi/Mann fail to disclose wherein said blade carrier includes a clamping plate that is operable between an engaged position for securing said cutting blade to said blade carrier and a disengaged position for releasing said cutting blade from said blade carrier. 

 Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, modify Oguchi to have the blade carrier’s clamping plate be a separable plate which is operable between an engaged position for securing the cutting blade to said blade carrier and a disengaged position for releasing the cutting blade from said blade carrier and the locking mechanism include a nut disposed adjacent to said first opening so that when said clamping plate is in said engaged position, said locking post traverses said blade stabilizing channel and is inserted into said first opening and said nut engages said locking post to adjust the distance between said clamping plate and said second side wall of said channel as disclosed by Jenkinson for the purpose of enabling easy replacement of the blade during operational use.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Oguchi in view of Munn et al  as applied to claim 8 above, and further in view of Carchidi.
In regard to claim 14, Oguchi/Mann disclose the claimed invention as set forth above in claim 8. Oguchi discloses the step of placing the dental implant (40) within the cavity (par 49), but fails to disclose screwing the implant into the bone by using a hand operated driver.
However, Carchidi teaches the use of a hand operated driver (screw driver 50 col 3, lines 11-13 disclose the screw driver can be driven by one hand) to screw a dental implant into the 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Oguchi to have a hand operated driver screw the implant into the bone as disclosed by Carchidi for the purpose of providing a controlled and visible installation within the mouth of a patient.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Oguchi in view of Munn et al as applied to claim 8 above, and further in view of Flanagan..
In regard to claim 15, Oguchi/Munn disclose the claimed invention as set forth above in claim 8. Oguchi further discloses at least a portion of a second cutting instrument (tool 20) being placed into said opening that has been incised by said first cutting instrument and rotating said distal end of said second cutting instrument (par 44 discloses manually rotating the needle portion 31 into the bone to create the cavity 14, see figure 4 a-b), wherein said second cutting instrument (30) comprises: 
a distal end (needle portion 31) having a radiused surface (see figure 10) that is adapted to engage the surface of the bone surrounding said opening (par 47 discloses the tool 30 having the thin needle portion 31 engaging the cortical and cancellous bone, also see figures 4 and 11),
whereby when said distal end (31) is inserted into said opening (13/12/11), a first section of the bone is engaged by said radiused surface (see figures 4 and 11, where the entire device has a radiused surface and as such comes into contact with a first section of the bone), and rotating the distal end to move the bone and open the first and second section (par 47 discloses rotating the tool 30 at a specific angle and speed to create the cavity 14).

Additionally, Flanagan teaches a distal end (see figures 1-5) including a radiused surface (ridge component 12 having adjacent section 24, which is curved as seen in figure 4) that is adapted to engage the surface of the bone surrounding an opening (par 11 discloses the forward end of the instrument being constructed for bone penetration) and a cutting blade (blade component 10) disposed opposite of said radiused surface (see figures 3-4), said cutting blade (10) having a first side (rear lingual surface 14), a second side (front buccal surface 16) and a top interconnecting said first side and said second side (tip portion 20, see figures 1 and 3), wherein each of said first side (14) and said second side (16) extend away from said radiused surface (see figure 4), a cutting edge (sharp peripheral edge 18) defined by said first side (14) and said top (20), wherein said first cutting edge (18) is adapted to remove at least a portion of the bone surrounding said opening when said cutting blade engages the bone (par 28-29 discloses the distension and compression of the bone in a semicircular channel to ready the bone for acceptance of an implant, the distension and compression of the bone would require removal of bone from a situated position prior to the engagement of the tool), when said distal end (figures 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the second instrument of Oguchi to have the second cutting instrument  having a cutting blade disposed opposite of said radiused surface, said cutting blade having a first side, a second side and a top interconnecting said first side and said second side, wherein each of said first side and said second side extend away from said radiused surface, a cutting edge defined by said first side and said top, wherein said first cutting edge is adapted to remove at least a portion of the bone surrounding said opening when said cutting blade engages the bone and when said distal end is inserted into said opening, a first section of the bone is engaged by said radiused surface while a second section of the bone is simultaneously engaged by said cutting blade as disclosed by Flanagan for the purpose of facilitating bone penetration and spreading bone tissue at an implantation site in preparation for a dental implant. The result of the modification of the second cutting instrument would have said first cutting edge remove bone from the second section of the bone when rotated as set forth in the method of Oguchi.
Allowable Subject Matter
Claims 16-20 are would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  In regard to claim 16, Oguchi discloses a method of surgically placing a dental implant (see abstract) comprising the steps of: 
applying a force to a first cutting instrument (cutting tool of par 36) to direct said cutting instrument toward a desired location in a bone to create an opening in the bone (par 36 discloses a thin slit being formed by a cutting tool in the cortical bone around the insertion spot, that the slit is formed in a mesio-distal direction around pinhole 11, as seen in figure 2), 
inserting a distal end (needle portion 31) of a second cutting instrument (tool 30) into said opening and rotating said distal end of said second cutting instrument (par 44 discloses manually rotating the needle portion 31 into the bone to create the cavity 14, see figure 4 a-b), wherein said second cutting instrument comprises: a distal end (31) having a radiused surface (see figure 10) that is adapted to engage the surface of the bone surrounding said opening (par 47 discloses the tool 30 having the thin needle portion 31 engaging the cortical and cancellous bone, also see figures 4 and 11) 
whereby when said distal end (31) is inserted into said opening (13/12/11), a first section of the bone is engaged by said radiused surface (see figures 4 and 11, where the entire device has a radiused surface and as such comes into contact with a first section of the bone); and
 inserting a dental implant (40) into said opening (14, see figure 12).
 and a cutting blade that is disposed opposite of said radiused surface, said cutting blade having a first side, a second side and a top interconnecting said first side and said second side, wherein each of said first side and said second side extend away from said radiused surface; a cutting edge defined by said first side and said top, wherein said cutting edge is adapted to remove at least a portion of the bone surrounding said opening when said cutting blade engages the bone; and, while a second section of the bone is simultaneously engaged by said cutting blade so that when said distal end is rotated, said cutting edge removes bone from the second section of the bone.
Mann and Flanagan disclose the structure of the first and second cutting instrument, as set forth above, but fail to disclose the said blade stabilizing channel is adapted to receive a cutting blade such that when said pointed tip of said elongated pick punctures the bone, said cutting blade incises the bone. As such, it would be non-obvious in view of the prior art of record to have the tip of the elongated pick puncture the bone. Claims 17-20 are indicated allowable based on claim dependency on claim 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N BELK whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.N.B./            Examiner, Art Unit 3772                                                                                                                                                                                            /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772